Citation Nr: 1624056	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  His claim was later transferred to the Muskogee, Oklahoma RO.

In May 2013, the Board had a personal hearing before a member of the Board.  That VLJ is no longer at the Board.  In May 2015, he was advised of his right to another hearing before a current member of the Board.  He did not respond to that letter, and has not otherwise asked for another hearing.

The Board remanded this case in August 2015 for additional development.

The record suggests that the Veteran is unemployable due to his PTSD, and other service-connected disabilities.  Accordingly, a claim for a TDIU has been added to the issues under consideration.  However, this issue requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD manifests with social and occupational impairment with deficiencies in most areas.  




CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations that are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Increased rating for PTSD

The Veteran's PTSD is rated as 50 percent disabling.  He argues that his symptoms more closely approximate the criteria for a 70 percent rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

After review of the evidence, the Board agrees that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  In resolving all doubt in his favor, he has occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130.    

The record shows the Veteran is very frequently in a sad, bad, or depressed mood.  His symptoms impact his ability to work.  He avoids employment that requires him to work with other people because he has a low tolerance for ignorant behavior and a general difficulty in getting along with other people.  He is irritable and has angry outbursts.  He has difficulty concentrating and overcoming the stress caused by his intrusive memories and other symptoms.  He also has frequent but unpredictable panic attacks.  He avoids social situations due to the crowds and the noise, and does not have any close relationships with anyone other than family.  The only activities that he enjoys are solitary, such as hunting and fishing.  Although he has a good relationship with his parents and siblings, he has been divorced once, and his first wife provided comment into her observations of his PTSD symptoms.  She reported that he had violent nightmares and choked her in his sleep, and that he reacts violently when angry.  He is currently married, but the record shows periods of discord, as well as at least one instance of domestic violence in 2010.  It is not clear that the domestic violence continues.  His wife reported that his mood impacts the entire family, and that if he is on edge, then they are too.  She also indicated that her husband does not open up to his treatment providers and that he has previously attempted suicide.  She did not indicate when.  Although the record shows that his thinking is generally coherent, logical, and goal-oriented, and that he maintained a 4.0 grade point average while in school, and that his judgment and insight is generally intact, his symptoms cause more severe effects than reduced reliability and productivity, and he is entitled to the higher rating.  Id.

The Board does not find that his symptoms result in total occupational and social impairment, and that he does not meet the criteria for a 100 percent rating.  Id.  As mentioned above, he reportedly has a good relationship with his parents, siblings, and children.  His symptoms likely impact these relationships, but the record shows he has been able to maintain them.  He also reportedly did very well in college and graduate school.  His judgment and insight has been consistently assessed as intact, and his thinking has been consistently assessed as logical and coherent.  He is able to handle his funds and personal affairs.  Thus, while his symptoms are severe, the Board does not find them to result in total social and occupational impairment.  Id.

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan, supra.  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  Further, the record does not reveal any symptoms due to the combined effect of PTSD and his other service-connected disabilities that are not already addressed by the rating criteria.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board notes that, although entitlement to TDIU and extraschedular consideration can be inextricably intertwined, such that remand of TDIU entitlement would warrant remand of extraschedular entitlement, the necessity of such a remand occurs when the remand of TDIU entitlement is based on an incomplete disability picture.  See Brambley v. Principi, 17 Vet .App. 20, 24 (2003). Here, the Board is not remanding the TDIU claim because it has been found the evidence is inadequately developed as to the medical evidence; instead, the Board is remanding TDIU because such possible entitlement has been raised by some evidence of record and the AOJ has not yet adjudicated the matter in the context of this present appeal.  In sum, under these circumstances, extraschedular consideration is not inextricably intertwined with the remand of the TDIU claim, so the extraschedular portion of the PTSD rating claim need not be remanded in this specific case.


ORDER

A 70 percent rating for PTSD is granted.


REMAND

The Veteran's claim for a TDIU requires adjudication  As this claim has been inferred by the Board, he should be given the opportunity to complete an application for a TDIU (VA Form 21-8940).  The record shows that he has difficulty working with other people, difficulty concentrating at work, and had a hard time finding a job.  The October 2015 VA examination shows that he was working as a service technician.  It is unclear whether this is a full-time position or that it provides substantially gainful income.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

2.  After an appropriate time period for the Veteran to respond, adjudicate whether the Veteran is entitled to a TDIU.  If the benefit remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC).  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


